In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from (1) an order of the Supreme Court, Richmond County, dated July 15, 1975, which denied plaintiffs’ motion, inter alia, to set aside the jury verdict in favor of defendants, and (2) a judgment of the same court entered August 11, 1975, in favor of defendants, upon the said verdict. Order and judgment reversed, on the facts, and motion granted to the extent that the verdict is set aside and a new trial granted, with costs to abide the event. In our opinion the verdict is against the weight of the evidence. Defendants rested at the conclusion of plaintiffs’ proof. Thus, the only evidence in the case established that, without any warning, the vehicle owned by defendant Boval Co. Inc. and operated by defendant Mariani, in violation of sections 1154 and 1211 of the Vehicle and Traffic Law, backed up and struck and injured plaintiff Oneida Infante. Gulotta, P. J., Martuscello, Latham, Margett and Shapiro, JJ., concur.